PER CURIAM.
We affirm the trial court’s order of revocation of community control in this case and the sentence of 111 months’ imprisonment imposed upon revocation. On remand, the order shall be corrected to remove the incorrect statement that Mr. Danley pleaded “guilty to the violation.” We doubt whether either of the two score-sheets in this record is correct. It is possible that Mr. Danley’s scoresheet should be higher or lower than the score-*391sheet actually used at the sentencing on the violation. This issue is unpreserved and cannot be reviewed at this time on this record. Accordingly, we affirm without prejudice to Mr. Danley seeking appropriate posteonviction relief.
ALTENBERND, A.C.J., and NORTHCUTT and SALCINES, JJ., Concur.